United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1255
                        ___________________________

                                  Richard W. Caw

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                       Portfolio Recovery Associates, LLC

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - St. Joseph
                                 ____________

                            Submitted: October 4, 2013
                             Filed: November 6, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Richard Caw appeals from an order of the District Court1 granting summary
judgment to Portfolio Recovery Associates, LLC, (PRA) in this action brought by

      1
        The Honorable Fernando J. Gaitan, Chief Judge, United States District Court
for the Western District of Missouri.
Caw under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692–1692p
(FDCPA). Having carefully reviewed the record, we are satisfied that Caw’s failure
to establish the date on which PRA made the allegedly prohibited telephone call was
fatal to his claim. See Freyermuth v. Credit Bureau Servs. Inc., 248 F.3d 767, 770
(8th Cir. 2001) (noting that appellate court reviews the grant of summary judgment
de novo, viewing facts in a light most favorable to the nonmoving party); 15 U.S.C.
§ 1692k(d) (stating that an action to enforce any liability created by the FDCPA may
be brought within one year from the date on which the violation occurs). The
evidence was sufficient to establish that there was no violation of the general or
specific terms of the FDCPA, and summary judgment was proper. Accordingly, we
affirm the judgment of the District Court.
                        ______________________________




                                        -2-